Exhibit 10.25

 

 

February 21, 2003

 

 

Union Bank of California, N.A.,
as Administrative Agent and Lender

445 South Figueroa Street

Los Angeles, California 90071

 

Attention:

 

John C. Kase, Vice President

 

 

& Senior Credit Executive

 

 

Re:                               Waiver under Amended and Restated Revolving
Credit Agreement

 

Ladies and Gentlemen:

 

We refer to the Amended and Restated Revolving Credit Agreement dated as of
September 27, 2002, as amended by the First Amendment to Amended and Restated
Revolving Credit Agreement dated November 21, 2002 (said Agreement, as so
amended, herein called the “Credit Agreement”), among THQ Inc. (the “Borrower”),
Union Bank of California, N.A. as sole lender (the “Lender”), and Union Bank of
California, N.A. as administrative agent (in such capacity, the “Agent”) for the
Lender, as syndication agent and as arranger.  Terms fined in the Credit
Agreement and not otherwise defined herein have the same respective meanings
when used herein, and the rules of interpretation set forth in Sections 1.2 and
1.3 of the Credit Agreement are incorporated by reference herein.

 

1.             The Borrower has requested that the Lender waive the provisions
of Section 6.2(k) of the Credit Agreement with respect to the Borrower’s fiscal
year ended on December 31, 2002.  The Lender is willing to grant such waiver
with respect to such fiscal year, on the terms and conditions set forth in this
waiver letter.

 

2.             The Borrower hereby represents and warrants for the benefit of
the Lender and the Agent that (a) the representations and warranties contained
in the Credit Documents are correct in all material respects on and as of the
date of this waiver letter, before and after giving effect to the same, as if
made on and as of such date, with the exception that the references in Section
5.5 of the Credit Agreement to “June 30, 2002” shall be replaced by “December
31, 2002” and to “6-month fiscal period” shall be replaced by “12-month fiscal
period,” and (b) no event has occurred and is continuing, or would result from
the effectiveness of this waiver letter, that constitutes a Default.

 

3.             This waiver letter shall become effective when the Agent has
received a fee of $2,500 and this waiver letter, duly executed by the Borrower
and the Lender.  The

 

--------------------------------------------------------------------------------


 

Borrower hereby authorizes the Agent to charge the Borrower’s account number
3030154710 at UBOC, Los Angeles, for payment of such fee.

 

4.             On and after the effective date of this waiver letter, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of like import referring to the Credit Agreement, and each
reference in the other Credit Documents to “the Credit Agreement,” “thereunder,”
“thereof,” “therein” or words of like import referring to the Credit Agreement,
shall mean and be a reference to the Credit Agreement as modified by this waiver
letter.  The Credit Agreement, as modified by this waiver letter, is and shall
continue to be in full force and effect and is hereby ratified and confirmed in
all respects.  Except as specifically provided herein, the execution, delivery
and effectiveness of this waiver letter shall not operate as a waiver of any
right, power or remedy of the Agent or the Lender under any of the Credit
Documents or constitute a waiver of any provision of any of the Credit
Documents.

 

5.             This waiver letter may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which counterparts
shall be an original and all of which taken together shall constitute one and
the same waiver letter.

 

 

[THIS SPACE HAS BEEN LEFT BLANK INTENTIONALLY.]

 

2

--------------------------------------------------------------------------------


 

6.             THIS WAIVER LETTER SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA WITHOUT
REFERENCE TO THE CHOICE-OF-LAW PRINCIPLES THEREOF.

 

 

Very truly yours,

 

 

 

THQ INC.

 

 

 

By:

/s/ Fred Gysi

 

 

 

Fred Gysi

 

 

Senior Vice President,
Finance & Administration

 

 

Agreed as of the date first written above:

 

UNION BANK OF CALIFORNIA, N.A.,
as Administrative Agent and Lender

 

 

By:

 /s/ John C. Kase

 

 

John C. Kase

 

Vice President &
Senior Credit Executive

 

3

--------------------------------------------------------------------------------